 22DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Association of Journeymen and Apprentices ofthePlumbing and Pipefitting Industry of theUnited States and Canada,Local Union No. 345andAcme Sprinkler Company, Inc.; InterstateLandscape Corporation;ValleyCrest Landscape,Inc.;A.F.Gaudenti Landscaping;Robert E.Sapien,Inc.; and Independent Irrigation Contrac-tors Committee and Laborers'International Unionof North America,Local No. 89, AFL-CIOLaborers'InternationalUnion ofNorthAmerica,Local No. 89,AFL-CIOandValleyCrest Land-scape, Inc.; 5 Star Landscape,Inc.;OmegaLandscape Company; Acme Sprinkler Company,Inc.;A. A. AttridgeSprinkler.,Belsy Landscape;'Doose Enterprises;A. F. Gaudenti Landscaping;United SprinklerCo.; 2 Robert E.Sapien,Inc.; V.C.Moffitt & Co.;Interstate Landscape Corpora-tion;Kawai Brothers; Tom Moran Landscaping;Riverside Sprinklers,Inc.;Landscape IrrigationSpec.;Don Guilliams&Son; 3 and IndependentIrrigationContractorsCommittee and UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,Local Union No. 345Laborers'InternationalUnion of North America,Local No. 89,AFL-CIOandUnited Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada,LocalUnion No.345 and RiversideSprinklers, Inc. Cases21-CD-352, 21-CD-359,21-CD-361, 21-CD-362, 21-CD-363, 21-CD-360, 21-CD-364, 21-CD-366, 21-CD-368, and21-CD-367April 9, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, f,-'.low-ing charges filed by William N. Cohen, Esq., StewartH. Young, Esq., John D. Collins, Esq., Richard M.Grossberg, Esq., and Eugene Miller, Esq., on behalfof the above-captioned Employers and IndependentIrrigationContractorsCommittee, alleging thatLaborers' International Union of North America,Local No. 89, AFL-CIO, herein called the Laborers,and United Association of Journeymen and Appren-1No evidence was presented concerning this company.2 Id3Id210 NLRB No. 10ties of the Plumbing and Pipefitting Industry of theUnited States and Canada, Local Union No. 345,herein called the Plumbers, have violated Section81,b)(4)(D)of the Act by engagingincertainproscribed activity with an object of forcing orrequiring the Employers to assign certain work toemployees represented by the Plumbers, rather thanto employees represented by the Laborers, or toemployees represented by the Laborers, rather thanto employees represented by the Plumbers, respec-tively.A duly scheduled hearing was held beforeHearing Officer Roberto G. Chavarry on December14,December 17, and December 18, 1973. TheEmployers, the Committee, and the Plumbers ap-peared at the hearing and were afforded a fullopportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon the issues. No appearance was made at thehearing on behalf of Laborers. No briefs were filed.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.4Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERSCounsel for the Plumbers read into the record fromtheBoard's 10(1) petition in this matter and theopinion of the UnitedStatesDistrict Court for theSouthernDistrictofCalifornia,CivilNo.73-490-GT, in which the court found that all of theEmployers involved in this proceeding, in the courseand conduct of their business operations, eachannually perform services valued in excess of $50,000for customers located within the State of California,who annually purchase or receive goods,materials,and supplies valued in excess of $50,000 directlyfrom suppliers located outside the State of Califor-nia.Accordingly, we find that the Employers areengaged in commerce within themeaning of Section2(6) and (7) of the Act and that it will effectuate thepoliciesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDInLocal No. 89, Laborers' International Union ofNorth America, AFL-CIO (Riverside Sprinklers, Inc.),205 NLRB No. 147, involving the same two labor4On December7, 1973,the Laborers filed a Motion to Quash. At thehearing the motion wasopposed bythe attendant parties.The HearingOfficer denied the Motion to Quash. PLUMBERS,LOCAL 34523organizations, the Board found that they were bothlabor organizations within the meaning of Section2(5)of the Act. Accordingly, we find that theLaborers and Plumbers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THEDISPUTEA.Background and FactsThe Employers are contractors engaged in per-forming landscape works and installing lawn sprin-kler systems at various jobsites in San Diego County,California. They have contractual relations with theLaborers and the Plumbers. They use laborers toperform the landscaping work and to dig ditches.Sometimes largemachines are used to dig thetrenches. In this case operating engineers do thetrench digging. The contractors have assigned thelaying out of the lawn sprinkler system and thepipework, including the installation of valves andsprinkler heads, to plumbers. The plumbers first readthe blueprints and interpret them. They then markup the area with powder according to the plan fromthe point of the water source to show the location ofthe trenches and the sprinkler heads. It is their job tomake sure that the installation is being performed inaccordance with the plans and specifications.The pipe comes from the supply house and isdelivered to a stockpile. The plumber moves the pipefrom the stockpile to the trench. Then the pipe is laidin the trench. The pipe is joined together either byscrew or glue by the plumber. After the pipe is joinedtogether, the plumber tests it. Then the trench isbackfilled by the laborer.Some irrigation systems feature complex automaticdevices for turning the system off and on or forinjecting fertilizer.The work of installing thesedevices is done by plumbers.On July 13, 1973, the Laborers sent a letter to 10employers who are bound by the Master LaborAgreement of Laborers for San Diego Countyadvising them that if the Employers assigned thework of lawn sprinkler irrigation to members of thePlumbers rather than to members of the Laborers,Laborers would picket and strike and/or remove itsmembers from any of the Employers' present orfuture jobs in progress in San Diego County. Thisletter was sent to Valley Crest Landscape, Inc., A. F.Gaudenti Landscaping, Robert E. Sapien, Inc., 5Star Landscape, Inc., Omega Landscape Company,A. A. Attridge Sprinkler, Doose Enterprises, V. C.Moffitt& Co., Riverside Sprinklers, Inc., andLandscape Irrigation Spec.In early 1973, Joe Alcosar, the vice president ofLaborers, told RobertWeiland, the president andgeneralmanager of Interstate Landscape Corpora-tion,that the Laborers was going to take theirrigationwork away from the Plumbers. SinceAugust, 1973, the Laborers has sent Interstate threetrust fund violation notices, presumably for havingnonlaborers performing work at the jobsite. In one ofthese notices, specific reference was made to oneworker who was a member of the Plumbers and whowas performing the installation of the irrigationsystem.After these notices were received by thecontractor on the job, McKellar and Associates, thatcontractor expressed a concern to Interstate concern-ing the progress of the work as a result of theapparent intent of the Laborers to interfere with thejob.InMarch 1973, Solomon Johnson, a Laborersrepresentative, told 5 Star Landscape, Inc., that hewas going to shutdown the job on which 5 Star wasworking if the employer did not use laborers andissued three or four trust fund violation notices as aresultof the work being done by plumbers. Inaddition, Valley Crest Landscape, Inc., has receivedtrust fund violation notices from the Laborers, copiesof which were sent to its contractors. On October 11,1973, Studer, the Laborers attorney, informed JackAnderson, secretary of Riverside Sprinklers, Inc.,that if Riverside used laborers to perform the work ofinstallation of lawn sprinklers, its contract with theLaborers would not be canceled and the charges oftrust fund violations would be dropped.The Laborers sent cancellation notices to 12employers with which it had short-form agreements.These employers included A. A. Attridge Sprinkler,Acme Sprinkler Company, Inc., 5 Star Landscape,Inc., Landscape Irrigation Spec., Valley Crest Land-scape, Inc., Interstate Landscape Corporation, V. C.Moffitt & Co., Doose Enterprises, Kawai Brothers,Robert E. Sapien, Inc., Omega Landscape Company,and A. F. Gaudenti Landscaping.Tom Moran testified that in September 1973, arepresentative of the Laborers threatened to shut hisjob down and picket the job if Moran did not usemembers of the Laborers to do the irrigation work.Joseph St. John testified that in April 1973, A. F.Gaudenti was threatened by Joe Alcosar, the vicepresident of the Laborers, that if he did not uselaborers to lay pipe the Laborers would strike andshut down his job.On May 17, 1973, a representative of the LaborersinformedDavidW.Wilson, vice president andbranch manager of Valley Crest Landscape, Inc.,that he wanted members of the Plumbers who wereputting in the irrigation systems removed from the5There is no dispute concerning the landscape work. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob and the job stopped until such times as membersof the Laborers were installing the irrigation system.On June 29, 1973, Eugene Miller, attorney for thePlumbers, telephoned Stewart H. Young, attorneyforAcme Sprinklers, Inc., and threatened that thePlumbers would strike and picket at the present andfuture jobs of Acme if Acme reassigned the work ofinstallingsprinkler systems from plumbers to labor-ers.The conversation was confirmed by Miller in atelegram. In addition,Miller told John D. Collins,Interstate's attorney, that if Interstate failed to assignthe irrigation-type work to members of the Plumbers,the Plumbers would picket or close down Interstateon present and future jobs.Most of the Employers continued to use plumbersto perform the pipe installation work. Some Employ-ers did reassign the work to members of the Laborersbut upon finding their work unsatisfactory reas-signed the work to members of the Plumbers.No evidence was presented that there had been anyvoluntary adjustment of the dispute.B.TheWork in DisputeThe work in dispute consists of the installation ofirrigation systems in San Diego County, California.C.Contentions of the PartiesThe Employers and the Plumbers, as stated at thehearing, contend that assignment of the disputedwork should be made to employees represented bythe Plumbers. The Plumbers further contends thatthe Board's order assigning this work should bebroad enough to cover not only the jobsites andEmployers involved in this dispute but also cover theassignment of this work in any future job for anyemployer in the San Diego County area.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dispute.In this case, it is undisputed that the Laborersthreatened to picket and strike and/or remove itsmembers from any of the Employers' present orfuture jobs in San Diego County with the object ofrequiring the Employer to assign the disputed workto its members. It also issued trust fund violationnotices to some of the Employers, copies of which6N.L.R.B. v. Radio and Television Broadcast Engineers Union, Local1212,International Brotherhood of Electrical Workers, AFL-CIO [ColumbiaBroadcastingSystem ],364 U.S. 573(1961).were sent to the Employers' contractors, for havingnonlaborers performing installation of the irrigationsystem, for the apparent object of requiring theEmployers' contractors to put pressure on theEmployers to assign the disputed work to itsmembers. In addition, it also sent cancellationnotices to 12 employers with which it had short-formagreements apparently because they did not reassignthe disputed work to members of the Laborers.Moreover, the Plumbers, through its attorney,threatenedAcme Sprinklers, Inc., and InterstateLandscape Corporation that it would strike andpicket c_ close down their present or future jobs ifthey reassigned the disputed work from members ofthe Plumbers to members of the Laborers or failed toassign the work to members of the Plumbers.Accordingly, we are satisfied that there is reasonablecause to believe a violation of Section 8(b)(4)(D) didoccur.We also conclude that there exists no effectivemethod for the voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act.Under these circumstances, we find that it willeffectuate the policies of Section 10(k) and Section8(b)(4)(D) of the Act for us to determine the meritsof the dispute, and we therefore find that this disputeis properly before the Board.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors s The Board hasheld that its determination in a jurisdictional disputeisan act of judgment based on commonsense andexperience reached by balancing those factorsinvolved in a particular case.7The following factors are relevant in making thedetermination of the dispute before us:1.Collective-bargaining agreementsAlthough all the Employers have contracts withboth the Laborers and the Plumbers, the contractswere not introduced into evidence. Accordingly, wedo not find that this factor tends to favor thepositions of any of the parties.2.Skills of the employeesAll the Employers stated that only the members ofthe Plumbers are qualified to perform the work oflaying out the irrigation systems and installing thepipes. They further stated that if they had the choice7International Associationof Machinists, Lodge No 1743, AFL-CIO (J.A. JonesConstructionCompany),135 NLRB 1402. PLUMBERS,LOCAL 345they would continue to use plumbers inasmuch asthey feel the plumbers have demonstrated throughpast experience that they are highly qualified toperform this difficult work. The Employers who hadused laborers stated that they were dissatisfied withthe work done and had had to have it completed bymembers of the Plumbers. We therefore find that theskills factor favors the Employers' assignment.3.Efficiency and economySome Employers indicated that, where they hadtried to have members of the Laborers perform thedisputed work, the operation had turned out to beinefficient and more costly in terms of man-hoursused as well as delays in completion of jobs.Moreover, some Employers testified that, underCalifornia statutes, whenever there is an apprenticeprogram for some specific craft, any employerperforming work for the State of California mustutilize people from this training program. According-ly, since only the Plumbers has such an accreditedapprentice program for the training of plumbers andfitters, these Employers testified that if the Boardwere to award the disputed work to the Laborers,they would lose the contracts they now have or mightnot.get future contracts to perform work for the Stateof California. In our opinion, the factors of efficiencyand economy favor the Employers' assignment.4.Company and area practiceAll the Employers testified that they have histori-cally used members of the Plumbers to perform thework in question and that under the prevailing areapractice this work was assigned to Plumbers. Accord-ingly, we find that the practice of the Employers andthe area favor the Employers' assignment.5.National Joint Board awardsAlthough the Board does not consider awards ofthe National Joint Board to be binding on the Board,we do consider it a factor in determining the properassignment of work in dispute. The Plumbersintroduced into evidence nine Joint Board decisionsin which similar and identical work was awarded toplumbers and steamfitters on the basis of tradepractice.Accordingly, we find that this factor tends to favorthe position of the Employers and the Plumbers.SeeRiversideSprinklers,Inc, 205 NLRB No 147.Indeed,Board recordsindicate that similar cases are pending in thesame Region.10Local 294,International Brotherhoodof Teamsters, Chauffeurs,Ware-Conclusion25Upon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employers' employees who arerepresented by the Plumbers are entitled to performthework in dispute. This assignment is consistentwith the Employers'initial assignment, the Employ-ers'past practice and area practice, the fact thatplumbers employed by the Employers have therequisite high skills, the efficiency and economy ofoperation, and the National Joint Board awards. Inmaking this determination, we are awarding the workin question to employees employed by the Employerswho are represented by the Plumbers, but not to thatUnion or its members.As set forth above the Plumbers requests that theBoard issue a broad order covering all employers inSan Diego County, California. The present disputehas arisen in the past.8 Moreover, there is nothing inthe record that would indicate a voluntary adjust-ment of the dispute within the foreseeable future.9The Board has previously held that itwillnotrestrict the scope of its determination to a specificjobsite if there is evidence that similar disputes mayoccur in the future.10 However, to issue an orderinvolving other employers who have not been servedor been given notice of this 10(k) proceeding andwho have not had an opportunity to participate orgive evidence is, in these circumstances in our viewinadvisable. Accordingly, we shall give a broad orderbut limit it to the jobs in which the dispute arose andto all similar work done or to be done by theEmployers in this proceeding on projects in SanDiego County, California.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of the employers herein, who arecurrently represented byUnitedAssociation ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Cana-da, Local Union No. 345, are entitled to perform thework of installing irrigation systems at all presentand future construction sites of the employers in thisproceeding in San Diego County, California.2.Laborers' International Union of North Amer-housemen and Helpers of America (Bethlehem Steel Corporation),174 NLRB30, 33;Local 1184, affiliated withlaborersInternationalUnion of NorthAmerica (Massey Sand and RockCo.), 198 NLRB No. 16. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDica,LocalNo. 89, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require Riverside Sprinklers, Inc., ValleyCrestLandscape, Inc., 5 Star Landscape, Inc.,OmegaLandscape Company, Acme Sprinkler Com-pany, Inc., A. A. Attridge Sprinkler, Doose Enter-prises,A.F.Gaudenti Landscaping,Robert E.Sapien,Inc.,V. C. Moffitt & Co., Interstate Land-scape Corporation,Kawai Brothers, Tom MoranLandscaping, Landscape Irrigation Spec., Independ-ent Irrigation Contractors Committee, to assign thedisputed work to laborers represented by it on thoseemployers'present and future projects in San DiegoCounty, California.3.Within 10 days from the date of this Decisionand Determination of Dispute, Laborers' Interna-tionalUnion of North America, Local No. 89,AFL-CIO, shall notify the Regional Director forRegion 21,in writing, whether it will refrain fromforcing or requiring the aforementioned Employersby means proscribed by Section 8(b)(4)(D) of theAct, to assign the work in dispute to laborersrepresented by it on these employers' present andfuture projects in San Diego County, California.